UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file numbers 000-32141 NUTRA PHARMA CORP. (Name of registrant as specified in its charter) California 91-2021600 (State or Other Jurisdiction of Organization) (IRS Employer Identification Number) 12502 West Atlantic Blvd., Coral Springs, Florida (Address of principal executive offices) (Zip Code) (954) 509-0911 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (asdefined in Rule12b-2 of the Exchange Act).Yes ¨ No þ The number of shares outstanding of the registrant's common stock, par value $0.001 per share, as of August 14, 2014 there was 1,279,907,112 shares of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 2 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosure 33 Item 5. Other Information 33 Item 6. Exhibits 33 PART I. FINANCIAL INFORMATION Item 1. Financial Statements NUTRA PHARMA CORP. Nutra Pharma Corp. is referred to hereinafter as “we”, “us” or “our” Forward Looking Statements This Quarterly Report on Form 10-Q for the period ending June 30, 2014, contains forward-looking statements that involve risks and uncertainties, as well as assumptions that if they never materialize or prove incorrect, could cause our results to differ materially from those expressed or implied by such forward-looking statements. The words or phrases "would be," "will allow, "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," or similar expressions are intended to identify "forward-looking statements." We are subject to risks detailed in Item 1(a). All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including: (a) any projections of revenue, gross margin, expenses, earnings or losses from operations, synergies or other financial items; and (b) any statements of the plans, strategies and objectives of management for future operations; and (c) any statement concerning developments, plans, or performance. Unless otherwise required by applicable law, we do not undertake and we specifically disclaim any obligation to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. 1 NUTRA PHARMA CORP. Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Due to officers Derivative warrant liability Other debt Total current liabilities Convertible debts — Total liabilities Commitments and Contingencies (See Note 7) — — Stockholders' deficit: Common stock, $0.001 par value, 2,000,000,000 shares authorized; 1,268,613,645 and 1,004,313,019 shares issued and outstanding at June 30, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the condensed consolidated unaudited financial statements. 2 NUTRA PHARMA CORP. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Net sales $ $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative - including stock based compensation of $70,549 and $284,468, for the six months ended June 30, 2014 and June 30, 2013, respectively Total other costs and expenses Net Loss from Operations Other Expenses Interest expense Change in fair value of derivatives Loss on settlement of debt and accounts payable, net Net loss before income taxes Provision for income taxes — — — Net loss $ $ $ Net loss per share - basic and diluted $ $ $ Weighted average number of shares outstanding during the period - basic and diluted See the accompanying notes to the condensed consolidated unaudited financial statements. 3 NUTRA PHARMA CORP. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Cash collected from customers $ Cash paid for commission ) — Cash paid to suppliers ) ) Cash paid to employees ) ) Interest paid ) ) Other operating cash payments ) ) Net cash used in operating activities ) ) Cash flows from investing activities: — — Cash flows from financing activities: Increase in cash overdraft — Common stock sold for cash — Loans from officers Repayment of officers loans ) ) Repayments of notes payable-related party ) — Proceeds from convertible notes Net cash provided by financing activities Net (decrease) increase in cash ) Cash - beginning of period Cash - end of period $ $ — Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $ — $ — Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services Depreciation and amortization Stock-based compensation Stock issued for loan extension Change in fair value of derivative In-kind contribution of interest — Changes in operating assets and liabilities: Increase in accounts receivables ) Increase in prepaid expenses and other assets ) ) Increase in accounts payable Increase in accrued expenses Net cash used in operating activities ) ) Non cash Financing and Investing: Stock issued in settlement of accounts payable $ $ — Shares issued to satisfy debt $ $ Shares issued to satisfy debt-related party $ $ See the accompanying notes to the condensed consolidated unaudited financial statements. 4 NUTRA PHARMA CORP. Notes to Condensed Consolidated Unaudited Financial Statements June 30, 2014 1. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Nutra Pharma Corp. ("Nutra Pharma"), is a holding company that owns intellectual property and operates in the biotechnology industry. Nutra Pharma incorporated under the laws of the state of California on February 1, 2000, under the original name of Exotic-Bird.com. Through its wholly-owned subsidiary, ReceptoPharm, Inc. (“ReceptoPharm”), Nutra Pharma conducts drug discovery research and development activities. In October 2009, Nutra Pharma launched its first consumer product called Cobroxin®, an over-the-counter pain reliever designed to treat moderate to severe chronic pain. In May 2010, Nutra Pharma launched its second consumer product called Nyloxin®, an over-the-counter pain reliever that is a stronger version of Cobroxin® and is designed to treat severe chronic pain. Basis of Presentation and Consolidation The Condensed Consolidated Unaudited Financial statements and notes are presented in accordance with the rules and regulations of the Securities and Exchange Commission and do not contain certain information included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Interim results are not necessarily indicative of results for a full year. Therefore, the interim Condensed Consolidated Unaudited Financial statements should be read in conjunction with the consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K. The accompanying Condensed Consolidated Unaudited Financial statements include the results of Nutra Pharma and its wholly-owned subsidiaries Designer Diagnostics Inc. and ReceptoPharm (collectively "the Company", “us”, “we” or “our”). We operate as one reportable segment. All intercompany transactions and balances have been eliminated in consolidation. Liquidity and Going Concern Our condensed consolidated unaudited financial statements are presented on a going concern basis, which contemplate the realization of assets and satisfaction of liabilities in the normal course of business. We have experienced recurring, significant losses from operations, and have an accumulated deficit of $43,512,705at June 30, 2014. In addition, we had respective working capital and stockholders’ deficits at June 30, 2014 of $3,967,164 and $3,964,165, respectively. There is substantial doubt regarding our ability to continue as a going concern which is contingent upon our ability to secure additional financing, increase ownership equity and attain profitable operations. In addition, our ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered in established markets and the competitive environment in which we operate. As of June 30, 2014, we do not have sufficient cash to sustain our operations for the next year and will require additional financing in order to execute our operating plan and continue as a going concern. Since our sales are not currently adequate to fund our operations, we continue to rely principally on debt and equity funding; however proceeds from such funding have not been sufficient to execute our business plan. Our plan is to attempt to secure adequate funding until sales of our pain products are adequate to fund our operations. We cannot predict whether additional financing will be available, and/or whether any such funding will be in the form of equity, debt, or another form. In the event that these financing sources do not materialize, or if we are unsuccessful in increasing our revenues and profits, we will be unable to implement our current plans for expansion, repay our obligations as they become due and continue as a going concern. 5 The accompanying condensed consolidated unaudited financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Use of Estimates The accompanying condensed consolidated unaudited financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense. Significant estimates include our ability to continue as going concern, the recoverability of inventories and long-lived assets, and the valuation of stock-based compensation and certain debt and warrant liabilities. Actual results could differ from those estimates. Changes in facts and circumstances may result in revised estimates, which would be recorded in the period in which they become known. Revenue Recognition In general, we record revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. Provision for sales returns is estimated based on our historical return experience. Revenue is presented net of returns and allowances for returns. The Company collects 100% of the cash proceeds from the sale of its product by its distributor, remitsa portion of the cash proceeds received back to the distributor and records the sale on a net basis. In the six months ended June 30, 2014, the Company collected $376,986 in gross receipts and recorded $153,658 as net sales. Accounting for Shipping and Handling Costs The Company records shipping and handling costs incurred in cost of sales. Cash and Cash Equivalents We consider all highly liquid investments with an original maturity of three months or less to be cash equivalents. Accounts Receivable and Allowance for Doubtful Accounts The Company grants credit without collateral to its customers based on the Company’s evaluation of a particular customer’s credit worthiness. In addition, allowances for doubtful accounts are maintained for potential credit losses based on the age of the accounts receivable and the results of the Company’s periodic credit evaluations of its customers’ financial condition. Accounts receivable are written off after collection efforts have been deemed to be unsuccessful. Accounts written off as uncollectible are deducted from the allowance for doubtful accounts, while subsequent recoveries are netted against the provision for doubtful accounts expense. The Company generally does not charge interest on accounts receivable. Accounts receivable are stated at estimated net realizable value. Accounts receivable are comprised of balances due from customers net of estimated allowances for uncollectible accounts. Inventories Inventories, which are stated at the lower of average cost or market, and consist mostly of raw venom that is utilized to make the API (active pharmaceutical ingredient). The raw unprocessed venom has an indefinite life for use. The Company regularly reviews inventory quantities on hand. If necessary it records a provision for excess and obsolete inventory based primarily on its estimates of component obsolescence, product demand and production requirements. Write-downs are charged to cost of goods sold. We performed evaluations of our inventory at June 30, 2014 and determined no allowance needs to be recorded. 6 Financial Instruments and Concentration of Credit Risk Our financial instruments include cash, accounts receivable, accounts payable, accrued expenses, loans payable, due to officers and derivative financial instruments. Other than certain warrant and convertible instruments (derivative financial instruments) and liabilities to related parties (for which it was impracticable to estimate fair value due to uncertainty as to when they will be satisfied and a lack of similar type transactions in the marketplace), we believe the carrying values of our financial instruments approximate their fair values because they are short term in nature or payable on demand. Our derivative financial instruments are carried at a measured fair value. Balances in various cash accounts may at times exceed federally insured limits. We have not experienced any losses in such accounts. We do not hold or issue financial instruments for trading purposes. For the six months ended June 30, 2014, there were no sales concentrations; the Company purchased 100% of its venom from one vendor. Derivative Financial Instruments The Company does not use derivative instruments to hedge exposures to cash flow, market, or foreign currency risks. Management evaluates all of its financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported as charges or credits to income. For option-based simple derivative financial instruments, the Company uses the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. For complex embedded derivatives, the Company uses a Dilution-Adjusted Black-Scholes method to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current liabilities. Property and Equipment and Long-Lived Assets Property and equipment is recorded at cost. Expenditures for major improvements and additions are added to property and equipment, while replacements, maintenance and repairs which do not extend the useful lives are expensed. Depreciation is computed using the straight-line method over the estimated useful lives of the assets of 3 – 7 years. Property and equipment consists of the following at June 30, 2014 and December 31, 2013, June 30, 2014 December 31, 2013 Computer equipment $ $ Furniture and fixtures Lab equipment Telephone equipment Office equipment – other Leasehold improvements Total Less: Accumulated depreciation and amortization ) ) Property and equipment, net $ $ We review our long-lived assets for recoverability if events or changes in circumstances indicate the assets may be impaired. At June 30, 2014, we believe the carrying values of our long-lived assets are recoverable. Depreciation expense for the six months ended June 30, 2014 and 2013 was $7,490 and $7,491, respectively. Advertising All advertising costs are expensed as incurred. Advertising costs for the six months ended June 30, 2014 and 2013 was $3,984 and $0, respectively. 7 Income Taxes We compute income taxes in accordance with Financial Accounting Standard Board (“FASB”) Accounting Standard Codification (“ASC”) Topic 740, Income Taxes (“ASC Topic 740”). Under ASC Topic 740, deferred taxes are recognized for the tax consequences of temporary differences by applying enacted statutory rates applicable to future years to differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities. Also, the effect on deferred taxes of a change in tax rates is recognized in income in the period that included the enactment date. Temporary differences between financial and tax reporting arise primarily from the use of different methods to record bad debts and /or sales returns, and inventory reserves. On an annual basis, we evaluate tax positions that have been taken or are expected to be taken in our tax returns to determine if they are more than likely to be sustained if the taxing authority examines the respective position. As of June 30, 2014, we do not believe we have a need to record any liabilities for uncertain tax positions or provisions for interest or penalties related to such positions. Since inception, we have been subject to tax by both federal and state taxing authorities. Until the respective statutes of limitations expire (which may be as much as 20 years while we have unused net operation losses), we are subject to income tax audits in the jurisdictions in which we operate. Stock-Based Compensation We account for stock-based compensation in accordance with FASB ASC Topic 718, Stock Compensation (ASC Topic 718). ASC Topic 718, which requires that the cost resulting from all share-based transactions be recorded in the financial statements over the respective service periods. It establishes fair value as the measurement objective in accounting for share-based payment arrangements and requires all entities to apply a fair-value-based measurement in accounting for share-based payment transactions with employees. The statement also establishes fair value as the measurement objective for transactions in which an entity acquires goods or services from non-employees in share-based payment transactions. Net Loss Per Share Net loss per share is calculated in accordance with ASC Topic 260, Earnings per Share. Basic loss per share is calculated by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted loss per share is calculated by dividing net loss by the weighted average number of common shares and dilutive common stock equivalents outstanding. During periods in which we incur losses, common stock equivalents, if any, are not considered, as their effect would be anti-dilutive or have no effect on earnings per share. Any common shares issued as of a result of the exercise of stock options and warrants would come from newly issued common shares from our remaining authorized shares. As of June 30, 2014 and 2013, the following items were not included in dilutive loss as the effect is anti-dilutive: June 30, 2014 June 30, 2013 Options and warrants Convertible notes payable Total Reclassifications Certain amounts in the 2013 Condensed Consolidated Unaudited Financial statements have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements We have determined that all recently issued but not yet effective accounting standards will not have a material impact on our Condensed consolidated unaudited financial statements. 8 2. FAIR VALUE MEASUREMENTS Certain assets and liabilities that are measured at fair value on a recurring basis as of June 30, 2014 are measured in accordance with FASB ASC Topic 820-10-05, Fair Value Measurements. FASB ASC Topic 820-10-05 defines fair value, establishes a framework for measuring fair value and expands the disclosure requirements regarding fair value measurements for financial assets and liabilities as well as for non-financial assets and liabilities that are recognized or disclosed at fair value on a recurring basis in the financial statements. The statement requires fair value measurement be classified and disclosed in one of the following three categories: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability; and Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). The following table summarizes our financial instruments measured at fair value as of June 30, 2014 and December 31, 2013: Fair Value Measurements at June 30, 2014 Liabilities: Total Level 1 Level 2 Level 3 Warrant liability $ $
